           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ARCONIC INC. (f/k/a ALCOA INC.),         *
                                         *
             Plaintiff,                  *
                                         *
      v.                                 *          1:15-CV-01466-ELR
                                         *
UNIVERSAL ALLOY                          *
CORPORATION,                             *
                                         *
             Defendant.                  *
                                         *
                                    _________

                                    ORDER
                                    _________

      On May 7, 2021, the Court held a telephone conference with the Parties

regarding the recent passing of Defendant’s expert, Dr. Michael Stevenson, and

Defendant’s efforts to secure a replacement expert witness. The Court DIRECTS

the Parties to file briefs no later than Friday, May 14, 2021, in accordance with the

Court’s instructions as set forth during the hearing.      Additionally, the Court

ORDERS Defendant to file a proposed timeline along with its brief.

      SO ORDERED, this 7th day of May, 2021.



                                             ______________________
                                             Eleanor L. Ross
                                             United States District Judge
                                             Northern District of Georgia
